NOT FOR PUBLICATION IN WEST'S HAWAI#I REPORTS AND PACIFIC REPORTER




                                             Electronically Filed
                                             Intermediate Court of Appeals
                                             CAAP-XX-XXXXXXX
                                             15-DEC-2020
                                             08:02 AM
                                             Dkt. 81 SO




                        NO. CAAP-XX-XXXXXXX


               IN THE INTERMEDIATE COURT OF APPEALS

                      OF THE STATE OF HAWAI#I


         ROBERT Y.H. KIM, Plaintiff, Deceased-Appellant,
                               and
      SHERRI-MAE MONDINA IN HER CAPACITY AS TRUSTEE OF THE
      ROBERT Y.H. KIM TRUST AND PERSONAL REPRESENTATIVE OF
     THE ESTATE OF ROBERT Y.H. KIM, Plaintiff-Appellant, v.
 MATTHEW S.K. PYUN, JR., A LAW CORPORATION, Defendant-Appellee,
                               and
     JOHN DOES 1-10, JANE DOES 1-10, DOE PARTNERSHIPS 1-10,
     DOE CORPORATIONS 1-10, DOE GOVERNMENTAL ENTITIES 1-10,
             and DOE OTHER ENTITIES 1-10, Defendants


       APPEAL FROM THE CIRCUIT COURT OF THE FIRST CIRCUIT
                      (CIVIL NO. 07-1-0495)

                    SUMMARY DISPOSITION ORDER
   (By: Leonard, Presiding Judge, Wadsworth and Nakasone, JJ.)

          Plaintiff-Appellant Sherri-Mae Mondina (Mondina), in

her capacity as Trustee of the Robert Y.H. Kim Trust and as

personal representative of the estate of Plaintiff Robert Y.H.

Kim (Kim), appeals from the post-judgment (1) Findings of Fact,

Conclusions of Law, Order Denying Plaintiff's Motion for Relief

from Judgment (Order Denying Relief from Judgment), and (2)
  NOT FOR PUBLICATION IN WEST'S HAWAI#I REPORTS AND PACIFIC REPORTER


Findings of Fact, Conclusions Of Law, Order Granting Defendant-

Appellee Matthew S.K. Pyun, Jr., a Law Corporation's [(Pyun's)]

Motion for a Supplemental Order to Aid in Execution of Real

Property and for Issuance of a Writ of Execution (Order re

Execution), both entered on December 13, 2017, by the Circuit

Court of the First Circuit (Circuit Court).1

            Mondina raises six points of error on appeal.           With

respect to the Order Denying Relief from Judgment, Mondina

contends that the Circuit Court erred in:            (1) finding and

concluding that there was an agreement to arbitrate Pyun's claims

against Kim for breach of a settlement agreement; (2) concluding

that it had jurisdiction over Pyun's claims against Kim for

breach of a settlement agreement; (3) rejecting Kim's argument

that it was inequitable to enforce the September 30, 2009

Judgment for $220,268.05, entered in favor of Pyun and against

Kim (2009 Judgment);2 and (4) concluding that there were no

extraordinary circumstances justifying Kim's request for relief

from the 2009 Judgment.       With respect to the Order re Execution,

Mondina contends that the Circuit Court erred in:            (1) concluding

that Pyun was entitled to execution of the 2009 Judgment against

Kim's residence held in trust; and (2) concluding that Hawaii

Revised Statutes (HRS) § 560:3-812 (2018) did not bar the


      1
            The Honorable Dean E. Ochiai presided.
      2
            The 2009 Judgment resulted from the confirmation of an arbitration
award regarding the aforementioned settlement agreement.

                                      2
  NOT FOR PUBLICATION IN WEST'S HAWAI#I REPORTS AND PACIFIC REPORTER


execution of the 2009 Judgment against Kim's residence after

Kim's death.

            Upon careful review of the record and the briefs

submitted by the parties, and having given due consideration to

the arguments advanced and the issues raised by the parties, we

resolve Mondina's points of error as follows:

            All of the issues raised in this appeal concern the

enforceability of the 2009 Judgment.         However, HRS § 657-5 (2016)

operates as a statute of limitations on the enforcement of

Hawai#i judgments.     See Estate of Roxas v. Marcos, 121 Hawai#i 59,

66, 69, 214 P.3d 598, 605, 608 (2009).          HRS § 657-5 provides, in

relevant part:

                  § 657-5 Domestic judgments and decrees. Unless an
            extension is granted, every judgment and decree of any court
            of the State shall be presumed to be paid and discharged at
            the expiration of ten years after the judgment or decree was
            rendered. . . . No extension of a judgment or decree shall
            be granted unless the extension is sought within ten years
            of the date the original judgment or decree was rendered.

            More than ten years have passed since the entry of the

2009 Judgment.     No amended judgment was entered thereafter.             No

extension of the 2009 Judgment was sought within ten years of the

date of the 2009 Judgment.       No stay of execution pending appeal

was granted.3    Therefore, pursuant to HRS § 657-5, the 2009

Judgment is presumed to be paid and is discharged.            See generally

United Pub. Workers v. Houghton, 139 Hawai#i 138, 144–45, 384

      3
            "[B]ecause the mere filing of a notice of appeal does not affect
the validity of a judgment, the circuit court retains jurisdiction to enforce
the judgment." TSA Int'l, Ltd. v. Shimizu Corp., 92 Hawai #i 243, 265, 990
P.2d 713, 735 (1999).


                                      3
  NOT FOR PUBLICATION IN WEST'S HAWAI#I REPORTS AND PACIFIC REPORTER


P.3d 914, 920–21 (App. 2016).    Moreover, "[i]f the judgment

creditor fails to secure the extension within the ten years, the

judgment and all the rights and remedies appurtenant to that

judgment terminate."   Int'l Sav. & Loan Ass'n, Ltd. v. Wiig, 82

Hawai#i 197, 199, 921 P.2d 117, 119 (1996).     Accordingly, the

2009 Judgment is no longer viable and enforceable, and thus, this

appeal is moot.

          For these reasons, this appeal from the Circuit Court's

December 13, 2017 Order Denying Relief from Judgment and Order re

Execution is dismissed as moot.

          DATED: Honolulu, Hawai#i, December 15, 2020.

On the briefs:
                                      /s/ Katherine G. Leonard
F. Steven Pang,                       Presiding Judge
John Winnicki,
for Plaintiff,                        /s/ Clyde J. Wadsworth
Deceased-Appellant, and               Associate Judge
Plaintiff-Appellant.
                                      /s/ Karen T. Nakasone
Francis T. O'Brien,                   Associate Judge
for Defendant-Appellee.




                                  4